 



EMPLOYMENT AGREEMENT
made as of this                     day of April, 2004

B E T W E E N:

KEVIN A. GLASS
(hereinafter the “Employee”)

and

VITRAN CORPORATION INC.
(hereinafter the “Company”)

WHEREAS the Employee has been employed with the Company since October 19, 1998
and is currently serving the Company in the capacity of Vice President Finance
and Chief Financial Officer;

AND WHEREAS the Company’s Board of Directors (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to ensure that
the Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility or occurrence of a Change of Control (as defined
below) of the Company;

AND WHEREAS the Board believes it is imperative to provide the Employee with
certain enhanced severance benefits upon the Employee’s termination of
employment following a Change of Control which provide the Employee with
financial security and provide sufficient incentive and encouragement to the
Employee to remain with the Company following a Change of Control;

AND WHEREAS it is in the best interests of the Company and the Employee to enter
into this Agreement to reflect the Employee’s current employment arrangements
with the Company as well as the additional benefits he will receive in the event
that there is a Change of Control of the Company.

NOW THEREFORE IN CONSIDERATION of the mutual covenants and promises contained in
this Agreement, the parties hereby agree as follows:



1.   EMPLOYMENT POSITION       The Employee shall continue to serve the Company
in the capacity of Vice President Finance and Chief Financial Officer, and shall
perform such duties and exercise such powers as are incidental to such position
and such other compatible duties and powers as may from time to time be assigned
to him by the President and Chief Executive Officer of the Company or by the
Board.

 



--------------------------------------------------------------------------------



 



    The Employee agrees that he shall devote the whole of his time, attention
and ability to the business of the Company insofar as his time, attention and
ability are directed towards business interests. He shall competently and
faithfully serve the Company and use his best efforts to promote the interests
of the Company.   2.   COMPENSATION



  (a)   BASE SALARY         The Employee shall receive an annual gross salary of
$258,000 (the “base salary”). The base salary shall be payable in accordance
with the Company’s customary payment policy. The base salary shall be subject to
annual review. Any increases in the base salary will be at the sole discretion
of the Board.     (b)   BONUS         Bonus shall be determined by meeting
performance criteria outlined from time to time by the Board’s Compensation
Committee, and approved by the Board. The bonus criteria are subject to annual
review.     (c)   BENEFITS         The Company will continue to provide the
Employee with those group health and insurance benefits made available by the
Company generally to its senior employees as the same may change from time to
time. The Employee shall also be entitled to the following perquisites:



  (i)   annual dues in respect of the Employee’s club membership at the
Islington Golf and Country Club, including any expenses incurred at such club in
accordance with Company policy;     (ii)   continuation of a Company car
allowance, in accordance with Company policy; and     (iii)   continued
entitlement to participate in the Company’s stock option plan.



3.   TERMINATION



      This Agreement shall terminate in the following events:



  (i)   by mutual agreement of the parties; or     (ii)   forthwith, without
notice or any payment in lieu of notice, if the Company has just cause at common
law for termination; or

Page 2 of 5



--------------------------------------------------------------------------------



 



  (iii)   if the employment of the Employee is terminated by the Company, and
the Company does not have just cause at common law for such termination, the
Employee shall receive 12 months’ salary, which shall be paid to the Employee in
equal monthly instalments during the 12 month period following the effective
date of termination of his said employment, whether or not the Employee
commences new employment during that 12 month period. The value of one month’s
salary, for the purposes herein, shall be one-thirty-sixth of the total of the
base salary and bonuses received by the Employee during the 36 months
immediately prior to such termination of his employment. In addition, in the
event of any such termination of employment the Employee shall be entitled to
continuation of group health and insurance benefits (to the extent that such
benefits, or any one or number of them can be continued by the Company at
standard premium rates) for 12 months, or until he commences new employment,
whichever first occurs. The Employee’s entitlement to the perquisites referred
to in clauses 2(c) (i), (ii) and (iii) above shall cease immediately upon any
such termination of employment, save that any outstanding stock options held by
the Employee at the time of such termination will continue to be governed by the
express provisions of the Company’s stock option plan.



4.   CHANGE OF CONTROL       A “Change of Control” shall be deemed to have
occurred if, as a result of:



  (a)   a take over bid or acquisition any person, company, association,
partnership or any of them singly or under any voting trust or similar
arrangement has the legal ability to cause to be cast votes with respect to
greater than 50% of the shares at any meeting of the shareholders called for the
purpose of electing the directors of the Company; or     (b)   a merger,
consolidation or sale of all, or substantially all, of the assets of the
Company, the persons who were the directors of the Company immediately before
the transaction, cease to constitute a majority of the Board either directly, or
indirectly, as a result of the transaction.



    In addition, the election at any time of three or more directors (together
or separately) whose election is opposed by the then majority of the directors
of the Company shall be deemed, in itself, to be a Change of Control.       If
there is a Change of Control of the Company, the Employee has continued to well
and faithfully serve the Company including, without limitation, following all
lawful directives of the Board and not engaging in any conduct which is
inconsistent with his duties of loyalty and fidelity to the Company, and the
employment of the Employee is terminated without just cause or the Employee
resigns from his said employment at any time within 1 year of the Change of
Control, the Company shall pay to the Employee a lump sum amount equivalent to
18 months’ salary. The value of one month’s salary, for the purposes herein,
shall be one-thirty-sixth of the total of the base salary and bonuses received
by the Employee during the

Page 3 of 5



--------------------------------------------------------------------------------



 



    36 months immediately prior to such termination or resignation. Any
outstanding stock options held by the Employee at the time of such termination
or resignation will continue to be governed by the express provisions of the
Company’s stock option plan.   5.   COVENANTS OF THE EMPLOYEE



  (a)   CONFIDENTIALITY         All confidential records, material and
information, and copies thereof, and any and all trade secrets concerning the
business or affairs of the Company, or any of its affiliates, obtained by the
Employee in the course and by reason of his employment shall remain the
exclusive property of the Company. During the Employee’s employment, and at all
times thereafter, the Employee shall not divulge the contents of such
confidential records or material or any of such confidential information or
trade secrets to any person other than to the Company’s qualified employees and
the Employee shall not, following the termination of his employment hereunder,
for any reason whatsoever, use the contents of such confidential records or
material or other confidential information or trade secrets for any purpose
whatsoever.     (b)   NON-SOLICITATION OF EMPLOYEES         The Employee shall
not, without the prior written consent of the Company, at any time during the
period of 12 months following any termination of his employment with the Company
for any reason whatsoever including, without limitation, any resignation by the
Employee from his said employment, either directly or indirectly, on the
Employee’s own behalf or on behalf of others, offer employment to or endeavour
to entice away from the Company, or any affiliate thereof, any person who is
employed by the Company or any such affiliate.     (c)   NON-SOLICITATION OF
CUSTOMERS         The Employee shall not, at any time during the period of
12 months following any termination of his employment with the Company for any
reason whatsoever including, without limitation, any resignation from his said
employment, contact any customers of the Company, or any of its subsidiaries,
for the purpose of selling to those customers any products or services which are
the same as, or substantially similar to, or competitive with the products or
services sold by the Company or any of its subsidiaries at such date.



6.   GENERAL CONTRACT PROVISIONS



  (a)   OTHER ENTITLEMENTS         For the purposes of this Agreement, it is
agreed that no other notice of termination or related entitlements, express or
implied by law, shall apply, subject only to such

Page 4 of 5



--------------------------------------------------------------------------------



 



      minimum notice entitlements as may be prescribed from time to time by any
applicable employment standards legislation.     (b)   SEVERABILITY         In
the event that any provision herein or part hereof shall be deemed void or
invalid by a court of competent jurisdiction, the remaining provisions or parts
hereof shall be and remain in full force and effect.     (c)   ENTIRE AGREEMENT
        This Agreement constitutes and expresses the entire agreement of the
parties hereto with reference to the employment of the Employee by the Company.
All promises, representations, collateral agreements and understandings relative
thereto and not incorporated herein are hereby superseded and cancelled by this
Agreement.     (d)   SUCCESSORS AND ASSIGNS         This Agreement shall enure
to the benefit of and be binding upon the Employee and his heirs and personal
representatives, and upon the Company and its successors and assigns. This
Agreement is personal to the Employee and may not be assigned by him.     (e)  
APPLICABLE LAW         This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario, and the laws of Canada
applicable therein.

          VITRAN CORPORATION
  THE EMPLOYEE
 
       
per:
  /s/ Richard D. McGraw   /s/ Kevin A. Glass

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

      KEVIN A. GLASS

Page 5 of 5